      0:20-cv-02592-JMC         Date Filed 11/19/20       Entry Number 72        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Federal Trade Commission,                  )           Civil Action No.: 0:20-cv-02592-JMC
                                           )
                        Plaintiff,         )
v.                                         )
                                           )
National Landmark Logistics LLC, also      )
d/b/a UBS TRStar Systems, LLC;             )         ORDER STAYING CASE FOR 120 DAYS
National Landmark Service of United        )             TO CONSIDER SETTLEMENT
Recovery LLC; Liberty Solutions &          )              AGREEMENT AS TO THE
Associates, LLC; LSA Processing System, )             LIBERTY SOLUTIONS DEFENDANTS
LLC; Silverlake Landmark Recovery          )
Group, LLC; Jean Cellent, a/k/a Jean-      )
Pierre Cellent, in his individual and      )
corporate capacity; James Dennison, in his )
individual and corporate capacity; and     )
Eric Dennison, in his individual and       )
corporate capacity,                        )
                                           )
                        Defendants.        )
___________________________________ )

       This matter is before the court on the stipulated motion of the FTC and Defendants Liberty

Solutions & Associates LLC, LSA Processing Systems, LLC, James Dennison, and Eric Dennison

(the “Liberty Solutions Defendants”), to stay all deadlines in this case for 120 days so that the FTC

can consider a final settlement agreement in this matter with the Liberty Solutions Defendants.

(See ECF No. 70.) Having considered the stipulated motion in addition to the record, the court

finds good cause exists to grant the requested stay.

       Accordingly, it is hereby ORDERED that the stipulated motion (ECF No. 70) is

GRANTED.

       IT IS FURTHER ORDERED that all deadlines in this case that relate to the FTC and the

Liberty Solutions Defendants, including the deadline by which the Liberty Solutions Defendants

must file an answer or otherwise respond to the Complaint (see ECF No. 69), shall be continued

                                                 1
      0:20-cv-02592-JMC         Date Filed 11/19/20      Entry Number 72         Page 2 of 2




for 120 days from the date hereof.

       IT IS ORDERED that this stay shall not apply to Defendants National Landmark Logistics

LLC, National Landmark Service of United Recovery LLC, Silverlake Landmark Recovery Group

LLC, and Jean Cellent. The case and litigation shall continue, and all deadlines remain unaffected,

as to Defendants National Landmark Logistics LLC, National Landmark Service of United

Recovery LLC, Silverlake Landmark Recovery Group LLC, and Jean Cellent.

       IT IS FURTHER ORDERED that this stay shall not apply to the Receiver’s continued

actions under, and implementation of, the Court’s orders.

       IT IS SO ORDERED.


                                                            United States District Judge
November 19, 2020
Columbia, South Carolina




                                                2
